Citation Nr: 1807879	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO. 15-03 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a dental condition.

2. Entitlement to a rating in excess of 40 percent, since August 29, 2016, for degenerative disc disease of lumbar spine with intervertebral disc syndrome.

3. Whether the combined disability evaluation was properly calculated under 38 C.F.R.§ 4.25.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from April 1955 to February 1957.

This matter came before the Board of Veterans' Appeals (Board) on appeal from January 2014, August 2016, and September 2016 decisions of the Muskogee, Oklahoma, Regional Office (RO). 

In November 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to service connection for a dental condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not sustain dental trauma in service

2. A dental condition did not originate during active service.

3. During the period on appeal, the Veteran's degenerative disc disease of lumbar spine with intervertebral disc syndrome has been characterized by no more than range of motion measurements including forward flexion from 0 to 20 degrees, extension from 0 to 10 degrees, right lateral flexion of 0 to 10 degrees, left lateral flexion of 0 to 10 degrees, right lateral rotation of 0 to 10 degrees, and left lateral rotation of 0 to 10 degrees. His symptoms include localized tenderness not resulting in abnormal gait, no abnormal spinal contour, and no guarding. The Veteran's bilateral lower extremity radiculopathy was characterized by moderate intermittent pain, moderate parethesias and dysesthesias, and moderate numbness, and no muscle weakness or ankylosis of the spine.  

4. VA has determined that the Veteran's service-connected disability evaluations combine to an overall 70 percent rating under the Combined Ratings Table.

5. The Veteran's service-connected disorders make him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for service connection for a dental condition have not been met. 38 U.S.C. §§ 1712 , 5107 (West 2014); 38 C.F.R. §§ 3.306 , 3.381 (2014); VAOPGCPREC 5-97.

2. The criteria for a rating in excess of 40 percent, since August 29, 2016, for degenerative disc disease of lumbar spine with intervertebral disc syndrome have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

3. The Veteran's overall disability rating is properly calculated using the Combined Ratings Table. 38 U.S.C.A. §§ 1155, 1157; 38 C.F.R. § 4.25.

4. The criteria for a total disability rating based on individual unemployability (TDIU) have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Dental Condition

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease will be considered solely for the purpose of establishing eligibility for outpatient dental treatment. 38 C.F.R. § 3.381 (a). Service connection for compensation purposes is not available for a dental condition other than for injuries sustained as a result of dental trauma. 

The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service. When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war. 38 C.F.R. § 3.381 (a), (b).

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150 . These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease. 38 C.F.R. 
 § 4.150, Diagnostic Codes 9900-9916.

To establish entitlement to service connection for loss of a tooth, the Veteran must have sustained a combat wound or other in-service trauma. 38 U.S.C.A. § 1712 ; 38 C.F.R. § 3.381 (b). The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment. 38 C.F.R. § 17.161 (c)

The Veteran asserts that he chipped his tooth when a portion of his rifle struck him directly in the teeth during a training exercise. A review of the Veteran's service treatment records (STRs) indicates the Veteran was not seen for a dental related injury while in service. 

In a November 1955 dental examination the Veteran received an inlay but the record does not document actual trauma to his teeth. Throughout the Veteran's service he was seen with low back pain. However, the Veteran did not report an injury to his teeth during this same time period. In November 1956 a physical evaluation board determined the Veteran was not fit for continued service due to spondylolysis but made no mention of an injury to the Veteran's teeth. 

In a December 1956 dental evaluation there was no indication of trauma to the Veteran's teeth and a list of in-service dental treatments and examinations indicates no in-service injuries that required treatment.

In the Veteran's November 2017 hearing transcript he stated that he was jumping over an obstacle in training when the tip of his bayonet stuck into a tree which caused the back portion of the rifle to strike him in the face and cracked one of teeth which required a cap.

The Board has considered the Veteran's assertions that his dental condition is caused by his military service. The Veteran is not competent, however, to offer an opinion as to the etiology of this type of dental condition due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A preponderance of the evidence is against a finding that the Veteran's dental condition originated during service. The Veteran's service record is silent as to an injury to his teeth and as a result it is not possible to substantiate the claim.

Therefore, service connection is not warranted and the claim is denied.


Increased Rating for Degenerative Disc Disease of Lumbar Spine

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). 

Regulation 38 C.F.R. § 4.71a, Diagnostic Code 5242 provides ratings for degenerative arthritis of the spine. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

There are also several relevant note provisions associated with Diagnostic Code 5242. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Diagnostic Code 5243 is an alternative provision for the evaluation of intervertebral disc syndrome (IVDS). A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

There are also two relevant note provisions associated with Diagnostic Code 5243. 

 Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

 Note (2): If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Lower extremity radiculopathy is rated according to Diagnostic Code 8520. Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve. A 20 percent rating is warranted for moderate incomplete paralysis, and a 40 percent rating is warranted for moderately severe incomplete paralysis. A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional requirement that the Secretary should from time to time readjust this schedule of ratings in accordance with experience. To accord justice in the exceptional case where the standard schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The requirements in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In July 2016, the Veteran was afforded a DBQ evaluation for his spine. The clinician noted a diagnosis of degenerative disc disease (DDD) with intervertebral disc syndrome (IVDS). The Veteran exhibited range of motion measurements including forward flexion from 0 to 20 degrees, extension from 0 to 10 degrees, right lateral flexion of 0 to 10 degrees, left lateral flexion of 0 to 10 degrees, right lateral rotation of 0 to 10 degrees, and left lateral rotation of 0 to 10 degrees. Pain was noted during all range of motion testing. The clinician reported localized tenderness not resulting in abnormal gait, no abnormal spinal contour, and no guarding. The clinician noted bilateral lower extremity radiculopathy characterized by moderate intermittent pain, moderate parethesias and dysesthesias, and moderate numbness. The clinician indicated no muscle weakness or ankylosis and reported the Veteran's IVDS caused no incapacitating episodes in the preceding 12 months. 

In an August 2016 lay statement the Veteran noted he could not stand or walk upright due to back pain and in the Veteran's November 2017 hearing testimony he indicated that his doctors occasionally tell him to lay down with legs elevated. The Veteran was unable to provide details about the frequency of these doctor's orders and the record was held open for 60 days following the hearing to allow for the submission of additional evidence. The Veteran submitted a November 2017 X-Ray study indicating degenerative changes throughout the lumbar spine with normal alignment and intervertebral disc space narrowing. Although these X-Ray studies corroborate that the Veteran has arthritis they do not provide evidence that would justify an increased rating. 

During the period on appeal, the Veteran's degenerative disc disease of lumbar spine with intervertebral disc syndrome has been characterized by no more than range of motion measurements including forward flexion from 0 to 20 degrees, extension from 0 to 10 degrees, right lateral flexion of 0 to 10 degrees, left lateral flexion of 0 to 10 degrees, right lateral rotation of 0 to 10 degrees, and left lateral rotation of 0 to 10 degrees. His symptoms include localized tenderness not resulting in abnormal gait, no abnormal spinal contour, and no guarding. The Veteran's bilateral lower extremity radiculopathy was characterized by moderate intermittent pain, moderate parethesias and dysesthesias, and moderate numbness, and no muscle weakness or ankylosis of the spine.  

Given these facts, the Board finds the Veteran's back disability most closely approximates a 40 percent rating throughout the period on appeal. The Veteran's right lower extremity radiculopathy most closely approximates a 20 percent rating and his left lower extremity radiculopathy most closely approximates a 20 percent rating for the period on appeal. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). A rating of 50 percent is not warranted for the Veteran's back disability because he does not have ankylosis. A rating of 40 percent is not warranted for the Veteran's bilateral lower extremity radiculopathy because the Veteran does not have moderately severe incomplete paralysis. 

Although the Veteran suggested he is sometimes told to lay down with his feet elevated by his doctors there is no evidence to suggest that he experiences incapacitating episodes and the July 2016 examiner noted no incapacitating episodes in the preceding 12 months. Therefore, a rating for IVDS under Diagnostic Code 5243 is not warranted. 




Combined Ratings Calculation

The Veteran is currently in receipt of a combined disability rating of 70 percent from June 16, 2010. In accordance with the applicable VA regulations, his service-connected disabilities are evaluated according to the Rating Schedule and the evaluations are then combined under the Combined Ratings Table set forth at 38 C.F.R. § 4.25. See 38 U.S.C.A. §§ 1155 and 1157 (West 2014). The law directs the Secretary to provide for ratings based on the combination of evaluations for veterans suffering from multiple service-connected disabilities. See 38 U.S.C.A. § 1157. The Secretary has prescribed a table for combined ratings in 38 C.F.R. § 4.25. Combined ratings result from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity. Id. 

The law directs the Secretary to provide for ratings based on the combination of evaluations for veterans suffering from multiple service-connected disabilities. See 38 U.S.C.A. § 1157. The Secretary has prescribed a table for combined ratings in 38 C.F.R. § 4.24. Combined ratings result from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity. Id.

The Veteran essentially contends that the use of the Combined Ratings Table is inaccurate. However, the law provides that its use is not governed by mathematical calculation by simply adding together the ratings of all his service-connected disabilities. As noted above, VA is directed by law to provide for evaluations based on the combination of ratings for multiple service-connected disabilities by use of the Combined Ratings Table at 38 C.F.R. § 4.25. The Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs, and is without authority to revise them. 38 C.F.R. § 19.5. Therefore, the Board does not have any authority to calculate the Veteran's overall disability rating utilizing any method other than the Combined Ratings Table and 38 C.F.R. § 4.25.

The RO notified the Veteran of how it calculated his combined rating in a March 2017 statement of the case (SOC). The Board has reviewed the RO's calculation, and finds no error in the combined 70 percent rating. 


TDIU

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). The Veteran has a combined disability evaluation of 70 percent with an individual disability rating of 40 percent for his degenerative disc disease of lumbar spine with intervertebral disc syndrome.

In the Veteran's July 2016 back examination, the clinician noted the Veteran's back condition impacts his ability to work and would affect jobs that require bending, lifting, sitting, or standing. 

In a May 2015 lay statement the Veteran indicated that he requires a back brace and cane to ambulate and was unable to work due to his back condition. A September 2016 lay statement indicates the Veteran stopped working at a steel and wire shop in December 1999.

In an October 2016 letter, Dr. C.A. stated that the Veteran was unemployable for multiple reasons including heart disease and low back pain. Dr. C.A. also provided a September 2017 letter stating that the Veteran has significant heart problems and is not employable. 

The Veteran meets the schedular requirements for TDIU and the Board finds the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation. The July 2016 examiner noted that the Veteran could not take part in work that requires "bending, lifting, sitting, or standing." These limitations combine to rule out the Veteran's ability to work in a gainful occupation. Therefore, TDIU is granted. 


ORDER

Service connection for a dental condition is denied.

A rating in excess of 40 percent since, August 29, 2016, for degenerative disc disease of lumbar spine with intervertebral disc syndrome is denied.

Entitlement to a higher overall disability rating is denied.

A total rating based on individual unemployability is granted.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


